t c summary opinion united_states tax_court jose hercules daco and filipinas m daco petitioners v commissioner of internal revenue respondent docket no 29382-11s filed date jose hercules daco and filipinas m daco pro sese jon d feldhammer for respondent summary opinion haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax for and years at issue of dollar_figure and dollar_figure respectively after concessions there are three issues for decision the first issue is whether petitioners are entitled to deduct certain losses from their rental real_estate activity for the years at issue we hold they are not the second issue is whether petitioners are entitled to a deduction for certain automobile expenses they claimed for with respect to the rental real_estate activity we hold they are not the final issue is whether petitioners failed to include in income certain interest payments we hold they did all amounts are rounded to the nearest dollar respondent also determined that petitioners were not entitled to a deduction for car and truck expenses claimed with respect to a residential home care business for each year at issue and claimed with respect to a realtor business for petitioners had the burden_of_proof for these adjustments and failed to produce evidence or address these adjustments at trial therefore the adjustments are deemed conceded see rule b some other issues are computational and need not be addressed background some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference petitioners resided in california when the petition was filed during the years at issue petitioners owned and operated a residential home care facility nursing home mr daco helped take care of the nursing home residents mr daco also worked as a realtor during this same time mrs daco was a registered nurse and worked two full-time jobs in that capacity during the years at issue she would also on occasion help with the nursing home residents petitioners together owned four rental properties rental properties during the years at issue three of the rental properties were located in nevada and the fourth was in california petitioners used a management company to provide certain services for the rental properties in nevada petitioners elected to treat the rental properties as a single activity rental real_estate activity under sec_469 and sec_1_469-9 income_tax regs for the years at issue petitioners timely filed joint federal_income_tax returns for the years at issue on their return petitioners claimed a rental real_estate loss deduction of dollar_figure and on their return they claimed a rental real_estate loss deduction of dollar_figure petitioners’ adjusted_gross_income without the claimed loss deduction from the rental real_estate activity exceeded dollar_figure for each year at issue on their return petitioners also claimed a dollar_figure deduction for car and truck expenses that they purportedly incurred in the rental real_estate activity third-party payors reported on forms 1099-int interest_income that petitioners were paid interest totaling dollar_figure for petitioners reported on their return for only dollar_figure of the interest reflected on the forms 1099-int respondent issued a notice_of_deficiency disallowing deductions for the claimed rental real_estate losses and part of the deductions claimed for the car and truck expenses respondent also adjusted petitioners’ income upward for interest the third-party payors reported on forms 1099-int but that petitioners failed to report on their return petitioners timely filed a petition with this court challenging the determinations discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule respondent also made several other determinations that have been conceded see supra note a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed see 503_us_79 292_us_435 petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met accordingly the burden_of_proof remains with petitioners ii passive_activity_losses we must decide whether the passive_activity_loss limitation rules preclude petitioners from deducting the losses from the rental real_estate activity for the years at issue taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows the deduction of any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for the year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however the rental activities of a taxpayer who is a real_estate_professional under sec_469 are not treated as per se passive activities sec_469 to qualify as a real_estate_professional a taxpayer must satisfy both of the following requirements i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for couples filing a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements id sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries although reasonable means may be interpreted broadly a postevent ‘ballpark guesstimate’ will not suffice 135_tc_365 citing bailey v commissioner tcmemo_2001_296 and goshorn v commissioner t c memo even if taxpayers fail to qualify as real_estate professionals under sec_469 and must therefore treat losses from their rental activities as passive_activity_losses they may still be eligible to deduct a portion of their losses under sec_469 sec_469 provides a limited exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity may deduct a loss of up to dollar_figure per year related to the activity the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 petitioners contend that mr daco satisfies the real_estate_professional requirements under sec_469 petitioners offered summaries and the testimony of mr daco to show that mr daco spent over hours performing services in the rental real_estate activity for the years at issue the summaries were not prepared contemporaneously but rather were prepared in preparation for trial additionally a substantial amount of the hours included in the summaries and used to show that mr daco spent more than hours in the rental real_estate activity is not corroborated by supporting documentation given these circumstances we find the summaries untrustworthy and do not accept them as for mr daco’s testimony we find much of it to be questionable uncorroborated and self-serving we are not required to accept such testimony and we do not rely on that testimony to support his position herein see 87_tc_74 see also chapman glen ltd v commissioner t c __ __ slip op pincite n date petitioners failed to otherwise establish through reasonable means that mr daco spent at least hours for each year at issue performing services in the rental real_estate activity as for the active_participation exception to the passive_loss_rules it is irrelevant because the dollar_figure amount begins to phase out when the taxpayer’s adjusted_gross_income determined without regard to any passive_activity_loss exceeds dollar_figure and is phased out entirely when the taxpayer’s adjusted_gross_income reaches dollar_figure sec_469 f iv without the passive_activity petitioners have never contended that mrs daco satisfies the real_estate_professional requirements nor does the record establish that she met those requirements for the years at issue losses they deducted petitioners’ adjusted_gross_income for each year at issue exceeded dollar_figure see moss v commissioner t c pincite therefore they are not entitled to deduct any passive_activity_losses under sec_469 iii automobile expenses we now turn to whether respondent properly disallowed certain automobile expense deductions petitioners claimed with respect to the rental real_estate activity for it bears repeating that deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a new colonial ice co v helvering u s pincite sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_274 however automobile expenses otherwise deductible as a business_expense will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating if a factual basis exists to do so the court may in another context approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir cohan_rule sec_1_274-5t temporary income_tax regs fed reg date however sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing a deduction for automobile expenses on the basis of any approximation or the taxpayer’s uncorroborated testimony evidence of items such as the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir rasmussen v commissioner tcmemo_2012_353 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate as established by the internal_revenue_service see sec_1_274-5 income_tax regs the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile id the taxpayer must still establish the amount ie business mileage the time and the business_purpose of each use id petitioners did not maintain a contemporaneous mileage log for the rental real_estate activity and petitioners did not offer any other credible_evidence to establish the number of miles traveled or the date place and business_purpose of the travel to be sure petitioners did offer summaries prepared in preparation for trial of the mileage mr daco purportedly drove to perform services in the rental real_estate activity sec_274 requires any record to be supported by documentary_evidence and a noncontemporaneous record to be supported by evidence with a high degree of probative value sec_1_274-5t temporary income_tax regs supra a substantial amount of the mileage petitioners claimed is not supported by documentary_evidence nor is it corroborated by highly probative evidence we find the summaries untrustworthy and do not accept them petitioners failed to otherwise substantiate with adequate_records the car and truck expense deductions claimed with respect to the rental real_estate activity consequently we sustain respondent’s determination disallowing part of the deduction for those claimed expenses iv unreported interest_income finally we address respondent’s determination that petitioners failed to include dollar_figure of taxable interest in income as previously mentioned generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a welch v helvering u s pincite the u s court_of_appeals for the ninth circuit has held that the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity or otherwise demonstrate that the taxpayer received unreported income for the presumption of correctness to attach to the deficiency determination in unreported income cases 596_f2d_358 9th cir rev’g 67_tc_672 if the commissioner introduces evidence demonstrating that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency determination was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent introduced into evidence a computer-generated wage and income transcript showing data from all the information returns that the irs received for with respect to petitioners the wage and income transcript reflects that respondent received from third-party payors forms 1099-int reporting that petitioners were paid interest totaling dollar_figure for petitioners reported only dollar_figure of interest_income for the court asked mr daco whether he received the dollar_figure of unreported interest_income reflected on the wage and income transcript and mr daco did not dispute that he received it we find that respondent sufficiently established an evidentiary foundation with respect to the dollar_figure in unreported interest_income for consequently petitioners bear the burden of proving that respondent’s determinations were arbitrary or erroneous see weimerskirch v commissioner f 2d pincite petitioners did not forward any arguments or present any evidence at trial to show that respondent’s determination regarding the unreported interest_income for was arbitrary or erroneous and as previously mentioned mr daco did not if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning the deficiency in addition to that information_return sec_6201 we note that sec_6201 is inapplicable here because the wage and income transcript is not an information_return dispute when asked by the court that he received the unreported interest_income accordingly we sustain respondent’s determination in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
